DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, filed 4/19/22, with respect to the rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive. Where the translaminar pressure gradient (TPG) is a function of intraocular pressure (IOP) and cerebrospinal fluid pressure (CSFP), one having ordinary skill in the art would understand the TPG can be determined by the IOP and CSFP. The rejection of claims 13-31 has been withdrawn. 
Applicant’s arguments, filed 4/19/22, with respect to the rejections under 35 U.S.C. 101 have been fully considered and the amendment overcomes the rejection. By the amendment of the biosensors to determine a TPG, these steps describe a method that is more than a mere “abstract” idea. Therefore the rejection has been withdrawn. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art alone or in combination with fails to disclose or make obvious a method to treat an eye condition in a patient eye with an assembly, the method comprising monitoring using biosensors, an indication of intraocular pressure and cerebrospinal fluid pressure to determine a translaminar pressure gradient associated with the eye. 
The closest prior art of record, Smith (US5601548) teaches in the same filed of endeavor, a method to treat an eye condition in a patient eye with an assembly (C2:L29-30), the assembly including a pressure source (vacuum pump within control unit 30; C3:L56-69) configured to adjust fluid pressure in a cavity formed by an enclosure located over the patient eye (C2:L29-30), the method comprising: forming the cavity over the patient eye (eye cup 20 is placed over the eye and makes a cavity, C3:L44-46) with the enclosure, wherein the enclosure does not contact the patient eye;
receiving an indication associated with the patient eye (the indication being a condition having an IOP condition, C3:L42-43);
adjusting cavity fluid pressure in the cavity (the cavity pressure is set to a pressure level, C3:L64-65) to treat the patient eye (C2:L1-2; C2:L34-35; C4:L21-27).
However, Smith does not disclose or make obvious monitoring, using biosensors, an indication of intraocular pressure (IOP) and cerebrospinal fluid pressure (CSFP) to determine a translaminar pressure gradient (TPG) associated with the patient eye; using the determined TPG, controlling the pressure source and adjusting cavity fluid pressure in the cavity to equalize the determined TPG associated with the eye to treat the eye. There is no prior art to combine with the device of Smith to include biosensors measuring an indication of IOP and CSFP to determine TPG. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             

/Ryan J. Severson/Primary Examiner, Art Unit 3771